Case 1:20-cv-23972-UU Document 16 Entered on FLSD Docket 10/14/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 20-cv-23972-UU


 AVIEL JUAREZ MATIANO,

        Plaintiff,

 v.

 5TH AVENUE TREE EXPERTS, INC.,
 et al.,

         Defendants.
 ______________________________________/

                                              ORDER

        THIS CAUSE comes before the Court upon Defendants’ Notice of Plaintiff’s Acceptance

 of Offer of Judgment (the “Notice”). D.E. 14. The Court has considered the Notice and the

 pertinent portions of the record and is otherwise fully advised in the premises.

        On August 9, 2020, Plaintiff initiated this action against Defendants, alleging violations of

 the Fair Labor Standards Act (“FLSA”). See D.E. 1-2. On October 14, 2020, Defendants filed the

 Notice, informing the Court that Plaintiff accepted Defendants’ Offer of Judgment under Federal

 Rule of Civil Procedure 68. D.E. 14. Rule 68 provides that “a party defending against a claim

 may serve on an opposing party an offer to allow judgment on specified terms,” and if, within 14

 days after being served, “the opposing party serves written notice accepting the offer, either party

 may then file the offer and notice of acceptance, plus proof of service.” Fed. R. Civ. P. 68(a).

        “While entry of a Rule 68 judgment is ordinarily ministerial rather than discretionary, this

 general statement is too broad to encompass all instances in which Rule 68 offers are made.”

 Molina v. SMI Security Mgmt., Inc., No. 11-24245-CIV, 2012 WL 12864928, at *1 (S.D. Fla. Dec.

 21, 2012) (citing Utility Automation 2000, Inc. v. Choctawatchee Elec. Co-op., Inc., 298 F.3d
Case 1:20-cv-23972-UU Document 16 Entered on FLSD Docket 10/14/2020 Page 2 of 3




 1238, 1250 (11th Cir. 2002) (Marcus, J., concurring) (internal quotation marks omitted). “The

 Court has as independent duty to review the terms of a settlement offer in the context of suits

 brought by employees for violations of the FLSA,” and it must “determine whether any settlement

 is a ‘fair and reasonable resolution of a bona fide dispute’ of the FLSA issues.” Id. (quoting Lynn’s

 Food Stores, Inc. v. United States, 679 F.2d 1350, 1354-55 (11th Cir. 1982)). A party’s acceptance

 of a “Rule 68 offer of judgment in an FLSA case does not relieve [the court] of the duty to make

 the fairness finding required by Lynn's Food Stores, Inc.” Dowell v. Kidz R 4 UZ, Inc., No. 08-

 CV-651, 2009 WL 113284, at *2 (M.D. Fla. Jan. 16, 2009).

        In this case, Defendants communicated their offer to allow judgment to be entered against

 them in favor of Plaintiff in the amount of $1,000.00, which represents $500.00 in alleged unpaid

 overtime wages and $500.00 in alleged liquidated damages and “all other damages alleged in the

 Complaint.” D.E. 14-1. The Offer of Judgment expressly states that it is exclusive of “any

 reasonable attorney’s fees and costs, which will be determined by the Court upon timely motion.”

 Id. The Court finds that Defendants’ Offer of Judgment constitutes a fair and reasonable

 compromise of the bona fide disputes between the parties. Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Notice (D.E. 14) is APPROVED. Judgment is

 hereby entered against Defendants, and this case is DISMISSED WITH PREJUDICE. The Court

 will retain jurisdiction to enforce the Offer of Judgment until January 29, 2021. It is further

        ORDERED AND ADJUDGED that any motions for attorneys’ fees and/or costs SHALL

 be submitted no later than October 28, 2020. It is further

        ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close this

 case. All future hearings and deadlines are CANCELLED, and all pending motions are DENIED

 AS MOOT.
Case 1:20-cv-23972-UU Document 16 Entered on FLSD Docket 10/14/2020 Page 3 of 3




        DONE AND ORDERED in Chambers in Miami, Florida, this _14th_ day of October, 2020.



                                                _______________________________
                                                URSULA UNGARO
                                                UNITED STATES DISTRICT JUDGE

 Copies provided:
 All counsel of record
